 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR18-057RSM
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING MOTION TO
                v.                                )   CONTINUE TRIAL AND
10                                                )   PRETRIAL MOTIONS DATES
     JOSSHOA PEREZ RIVAS,                         )
11                                                )
                     Defendant.                   )
12                                                )
13          THIS MATTER having come before the Court on the defendant’s motion for a

14   continuance of the trial and the pretrial motions due date, and the Court having
     considered the facts set forth in the motion, the speedy trial waiver executed by
15
     defendant, and the records and files herein, the Court finds as follows:
16
            The Court finds that the ends of justice will be served by ordering a continuance
17
     in this case, that a continuance is necessary to ensure adequate time for effective case
18
     preparation, and that these factors outweigh the best interests of the public and
19
     defendant in a speedy trial.
20          1. A failure to grant the continuance would deny defense counsel the reasonable
21   time necessary for effective preparation, taking into account the exercise of due
22   diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
23   to grant a continuance in the proceeding would be likely to result in a miscarriage of
24   justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).

25          2. The ends of justice will be served by ordering a continuance in this case, as a

26   continuance is necessary to ensure adequate time for the defense to effectively prepare


      ORDER GRANTING MOTION                                       FEDERAL PUBLIC DEFENDER
      TO CONTINUE TRIAL AND                                          1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DATES                                           Seattle, Washington 98101
      (Josshoa Perez Rivas; CR18-057RSM) - 1                                      (206) 553-1100
     for trial. All of these factors outweigh the best interests of the public and defendant in
 1
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 2
            IT IS THEREFORE ORDERED that the trial date shall be continued from
 3
     June 24, 2019, to September 30, 2019, and pretrial motions are to be filed no later
 4
     than July 30, 2019.
 5
            IT IS FURTHER ORDERED that the resulting period of delay from the date of
 6   this order to the new trial date is hereby excluded for speedy trial purposes under 18
 7   U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
 8          IT IS SO ORDERED.
 9
            Dated this 22nd day of May, 2019.
10
11
12
13
                                                A
                                                RICARDO S. MARTINEZ
14                                              UNITED STATES DISTRICT JUDGE

15
16
17
18
19   Presented by,

20
21   s/ Chloe Akers
     Assistant Federal Public Defender
22   Attorney for Josshoa Perez Rivas
23
24
25
26

      ORDER GRANTING MOTION                                        FEDERAL PUBLIC DEFENDER
      TO CONTINUE TRIAL AND                                           1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DATES                                            Seattle, Washington 98101
      (Josshoa Perez Rivas; CR18-057RSM) - 2                                       (206) 553-1100
